Citation Nr: 9903819	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for recurrent facial 
cysts, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased, compensable, evaluation for 
a wart of the hypothenar area of the left hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1995, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in June 1997.  It was 
remanded for further evidentiary development.  All requested 
development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's recurrent facial cysts are currently 
manifested by itching of an exposed surface and moderate 
disfigurement attributed to a post excision facial scar.

3.  The veteran's wart of the hypothenar area of the left 
thumb is currently manifested by exudation and itching of an 
exposed surface.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, not to exceed 
10 percent, for a wart of the hypothenar area of the left 
thumb are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 and 
Supp. 1998); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 
(1998).

2.  The criteria for a 20 percent evaluation for recurrent 
facial cysts have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 and Supp. 1998); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7806, 7819 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the left thumb wart, and facial cyst disabilities have been 
properly developed.  There is no indication that there are 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his left thumb wart, and facial 
cyst disabilities have worsened and warrant increased 
disability ratings.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

1.  Entitlement an increased rating for recurrent facial 
cysts, currently evaluated as 10 percent disabling.

Service connection for recurrent facial cysts was granted via 
a rating decision of October 1995.  A noncompensable 
evaluation was assigned.  It was noted that the veteran 
underwent incision and drainage for a cyst on the left side 
of his face in April 1978.  Service records showed recurrence 
of cysts on the face, chin, forehead, and cheeks throughout 
service, with numerous incisions and drainage.  This 
evaluation was increased to 10 percent by a rating decision 
of October 1998.

The Board notes the veteran's testimony at his personal 
hearing, conducted in February 1997.  He stated that his face 
itches and he has very visible scars from excisions of the 
recurrent cysts.  He stated that his cheek is thin in the 
area of a depressed scar.  He reported that it was tender.  
The Board noted 10-15 millimeter scars on both sides of his 
face below the cheekbones, and on his chin.  He reported that 
he gets a tingling feeling, and tenderness, in the depressed 
scar of his left cheek.

The report of a VA skin examination, conducted in May 1998, 
shows the veteran giving a history of having cysts which 
flare up, get larger, and then itch.  It was noted that there 
were multiple cystic lesions of varying size.  Some had 
slight fluctuation.  Contents were smelly.  He reported that 
he had one removed on the left cheek.  Its contents were very 
smelly, and it left a considerable indentation.  The scar was 
about 1 cm long and was depressed about 1/8 of an inch.  It 
was obviously disfiguring.  He complained of itching.

The veteran's recurrent facial cyst disability is currently 
evaluated under 38 C.F.R. § 4.118 Diagnostic Code 7819 for 
benign new growths and Diagnostic Code 7800 for facial scars.  
Diagnostic code 7819 provides for a rating as scars, 
disfigurement, etc.  It is indicated that unless otherwise 
provided, codes 7807 through 7819, will be rated as for 
eczema, dependent on location, extent and repugnant or 
otherwise disabling character of manifestations.  

Diagnostic Code 7806, for eczema, provides for a 10 percent 
rating for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
assigned if there is exudation with constant itching, 
extensive lesions, or marked disfigurement.

The rating decision of October 1995 rated this disability as 
noncompensable, noting that a 10 percent evaluation would 
only be warranted if there was exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  The 
rating decision of October 1998 awarded a 10 percent 
evaluation for moderate disfigurement, and noted that a 
higher evaluation was not warranted unless there was evidence 
of severe disfigurement.  Diagnostic Code 7800 provides for a 
10 percent evaluation for moderate, disfiguring scars of the 
head, face, or neck.  A 30 percent rating is assigned if 
there is severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.

The Board finds that the veteran's recurrent facial cysts 
warrant a compensable rating under Diagnostic Codes 7819 and 
7806.  As noted in the October 1995 rating decision, a 10 
percent evaluation is warranted for exfoliation, exudation or 
itching involving an exposed surface or extensive area.  The 
Board concludes that the veteran's face is an exposed surface 
within the meaning contemplated by Diagnostic Code 7806 and 
so warrants a 10 percent rating for itching. 

The Board further finds that the October 1998 rating decision 
correctly included findings regarding moderate disfigurement.  
A 10 percent rating for this disfigurement is warranted under 
Diagnostic Code 7800.  That is, the veteran's disorder is 
manifested by two distinct manifestations, the first being 
his complaints of itching involving an exposed area, and the 
second being the moderate disfigurement caused by the post 
excision scar.  The Board concludes that 10 percent ratings 
for each of these manifestations are in order, for a sum 
rating of 20 percent.

A rating in excess of 20 percent is not in order.  There is 
no evidence which shows severe disfigurement or constant 
exudation or itching, extensive lesions, or marked 
disfigurement, as would be required for greater ratings under 
the applicable diagnostic codes.  Moreover, there are no 
objectively tender scars.


2.  Entitlement to an increased, compensable, evaluation for 
a wart of the hypothenar area of the left hand.

Service connection for a wart of the hypothenar area of the 
left thumb was granted via a rating decision of October 1995.  
An evaluation of noncompensable was assigned.  It was noted 
that service medical records indicated that the veteran was 
treated for a wart of the left hand in August 1993.  The 
assessment was plantar wart.  His retirement examination 
showed a wart on the hypothenar area of the left hand.

The Board notes the veteran's testimony at his personal 
hearing, conducted in February 1997.  He stated that his 
thumb wart itches constantly and is getting larger.  He 
reported that several treatments were tried in service and 
that none of them worked.

The report of a VA skin examination, conducted in May 1998, 
shows the veteran giving a history of cryotherapy and several 
other surgeries to this lesion, but he reported it returns 
and itches a good deal.  This is on the thenar eminence of 
the left hand.  On examination, there was nothing there but a 
round, slightly elevated scar with normal skin and no 
tenderness on the thenar eminence of the left thumb.  There 
was no evidence of a wart at the time of examination.

The veteran's wart of the hypothenar area of the left thumb 
is currently evaluated under 38 C.F.R. § 4.118 Diagnostic 
Code 7819 for benign new growths.  Diagnostic code 7819 
provides for a rating as scars, disfigurement, etc.  It is 
indicated that unless otherwise provided, codes 7807 through 
7819, will be rated as for eczema, dependent on location, 
extent and repugnant or otherwise disabling character of 
manifestations.  

The Board finds that the veteran's wart of the hypothenar 
area of the left thumb warrants a compensable rating under 
Diagnostic Code 7819 and 7806.  As noted in the October 1995 
rating decision, a 10 percent evaluation is provided for, 
under these rating codes, for exfoliation, exudation or 
itching involving an exposed surface or extensive area.  The 
Board concludes that the veteran's thumb is an exposed 
surface within the meaning contemplated by Diagnostic Code 
7806.  Although the recent VA examination showed no current 
warts, service records indicated it was recurrent disorder.  
The Board finds that veteran's hearing testimony regarding 
itching to be credible.


ORDER

Entitlement to a 20 percent evaluation for recurrent facial 
cysts is granted.

Entitlement to a 10 percent evaluation for a wart of the 
hypothenar area of the left thumb is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

